This cause was briefed and argued orally on the single question of whether the allegations of the complaint showed the statute of limitations had been tolled by instruments claimed to have effect as renewal acknowledgments, and while the judgment of dismissal did not mention the statute of limitations, and the assignment of error does, both appellant and respondent have in effect considered the trial court was so ruling, and no one has been misled, nor has respondent so much as hinted the assignment is insufficient, and the court here should consider the cause on its merits, which would result in a reversal. *Page 219 
                          ON REHEARING.                      (September 23, 1933.)
The following Justices, on rehearing, adhere to the opinion above written:
Budge, C.J., and Holden and Wernette, JJ.
The following Justices, on rehearing, adhere to their dissenting opinion:
Givens and Morgan, JJ.